Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is in response to the application filed on 7/31/2019.
Preliminary amendment filed on 7/31/2019 has been entered.  
Claims 1-7, and 10-22 are pending.
Priority
The priority date considered for this application is 2-15-2017.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation of “storing causing of storing of the status value in a cache memory”.  It is not clear what is the meaning or “storing causing of storing”.  Specification, page 11, appears to disclose “storing and/or causing of storing of the status value”   
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation of “communicating causing of communicating of the first packaging plant status data to”.  It is not clear what is the meaning or “communicating causing of communicating”.  Specification, page 11, appears to disclose “communicating and/or causing of communicating”   
Claim 15 is objected to because the following informalities:  claims 15 recites the limitation of “in-stance” in “the respective in-stance”.  It appears to be a typo of “instance”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 15 recite(s) the limitation of “the respective instance of the packing plant data switch” in “in a cache memory of the respective instance of the packaging plant data switch.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 depends on claim 2 and inherit the limitation of claim 2 and is rejected for similar reason. Claim 16 depends on claim 15 and inherit the limitation of claim 15 and is rejected for similar reason.


Claims 4 and 17 recite(s) the limitation of “the respective instance of the packing plant data switch system” in “subscribed to the first status value with respective instance of the packaging plant data switch system”  There is insufficient antecedent basis for this limitation in the claim.


Claim 4 recites the limitation " the processing of at least one of the first packaging plant status data the first status value " in “the processing of at least one of the first packaging plant  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation of “the notifying causing of notifying” in “”wherein the notifying causing of notifying of the first instance and each further instance of the packaging plant data switch”.  Claim 1 only recites the limitation of “the notifying or causing of notifying” There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 depends on claim 13. Claim 14 includes the limitation of a system, a server device or a server system and a packaging plant.  These limitations are already includes in the limitation of claim 13, see for example, “a sever system” as considered a system, “server device”, and “ “ a packaging plant”.  Therefore, claim 14 is considered not including new limitation from claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13 and their corresponding dependent claims (therefore claims 1-22) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “storing and/or causing of storing of the status value in a cache memory of the respective instance of the packaging plant data switch”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The above independent claims recite(s) the limitation of “notifying or causing of notifying of the first instance and of each further instance of the packaging plant data switch by the first instance that the first packaging plant status data representing at least the first status value have been obtained; processing of at least one of the first packaging plant status data or the first status value by the first instance and each further instance of the packaging plant data switch in response to the notifying;”   In order for processing of at least one of the first packaging plant status data or the first status value by the first instance and each further instance of the packaging plant data switch, the at least one of the first packaging plant status data or the first status value by the first instance needs to be stored in cache memory of respective instance(s) of the packing plant data switch.(per . 





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHILIP WANG/Primary Examiner, Art Unit 2199